Citation Nr: 1116444	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  05-29 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right arm disorder, to include as secondary to service-connected cervical spine disability.

2.  Entitlement to service connection for a left arm disorder, to include as secondary to service-connected cervical spine disability.

3.  Entitlement to service connection for a right hand disorder, to include as secondary to service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1980 and from January 2003 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2009, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The Board in February 2009 and June 2010, the Board remanded the issues on appeal for further development.

The Veteran's claims on appeal were initially characterized entitlement to service connection for right arm muscle pain, left arm muscle pain, and ulnar nerve sensory loss of the right hand.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  The claims file shows that the Veteran has been diagnosed as having bilateral elbow strain as well as bilateral carpal tunnel syndrome.  The Board thus finds that the Veteran's claims are not limited solely to right and left arm muscle pain as well as ulnar nerve sensory loss of the right hand.  Instead, the claims are properly characterized broadly as claims of entitlement to service connection for right arm, left arm, and right hand disorders.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further development on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

As noted above, this case was previously before the Board in February 2009 and June 2010 and remanded for additional development, to include obtaining VA medical examinations and opinions to determine the nature and etiology of the claimed arm and hand disorders as well as to determine if the claimed disorders were manifestations of the Veteran's service-connected cervical spine disability.  This case was also remanded to address a separate issue of entitlement to an evaluation in excess of 10 percent disabling for service-connected herniated cervical disk at C6-7, status post anterior spinal fusion, which while not on appeal, was deemed inextricably intertwined with the enumerated issues currently on appeal.  

In the February 2009 remand, the Board instructed the AMC to arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any muscle pain of the right arm, muscle pain of the left arm, and/or ulnar nerve sensory loss of the right hand found to be present.  If any right arm disorder, left arm disorder, and/or right hand ulnar nerve sensory loss were diagnosed, the examiner was requested to opine whether it was at least as likely as not that the conditions were related to or had their onset during service.  If the examiner determined that the Veteran's conditions were not related to service, he was asked to comment on whether the Veteran's conditions were proximately due to, the result of, or permanently aggravated by the his service-connected cervical spine disability.

In an April 2009 VA joints examination report, the examiner, a VA physician, noted complaints of arm pain as well as bilateral elbow and shoulder pain.  She listed diagnoses of bilateral elbow strain, bilateral shoulder strain, and healed fracture of the distal right clavicle with widening of the acromiohumeral interval on the right. 

In an April 2009 VA muscle examination report, the Veteran commented that right and left arm muscle pain onset in 2003.  The examiner noted that complaints of right and left arm muscle pain were insufficient evidence to warrant an acute diagnosis at that time.

In an April 2009 VA peripheral nerves examination report, the examiner indicated that electrophysiologic findings were indicative of mild, bilateral carpal tunnel syndrome with no evidence of cervical radiculopathy.  Ulnar nerve sensory loss of the right hand was listed as a problem associated with carpal tunnel syndrome.  The examiner further opined that arm muscle pain and ulnar sensory loss of the right hand were less likely as not caused by or a result of the cervical spine disability as well as noted that mild bilateral carpal tunnel syndrome was not related to cervical spine disease.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Further, VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As instructed, the RO readjudicated the claim for entitlement to an increased rating for the Veteran's service-connected cervical spine disability in a January 2010 rating decision, awarding a 20 percent evaluation from May 11, 2009.  However, the VA examination reports dated in April 2009 did not provide the requested opinion of whether it was at least as likely as not that any of the claimed disorders were related to or had their onset during service.  

The Board further observes that the examiner did not provide any rationale concerning the conclusions that arm muscle pain and ulnar sensory loss of the right hand were less likely as not caused by or a result of the cervical spine disability and that mild bilateral carpal tunnel syndrome was not related to cervical spine disease.  In addition, none of the April 2009 examination reports are adequate for rating purposes because they failed to address whether the Veteran's service-connected cervical spine disability permanently aggravated his claimed bilateral arm and/or right hand disorders.

While the Board regrets the additional delay in this case, these matters must be returned to the AMC to secure an adequate VA medical opinion that fully complies with the Board's February 2009 remand instructions.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed bilateral arm and right hand disorders.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then the Veteran's claims file should be returned to Dr. I. B., who conducted the Veteran's April 2009 VA joints, spine, muscle, and peripheral nerves examinations, in order to address the etiology of the Veteran's claimed bilateral arm and right hand disorders.  If Dr. I. B. is unavailable, the Veteran's claims file should be forwarded to another appropriate clinician.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  

Based on a review of the claims folder and utilizing sound medical principles, the appropriate examiner is requested to provide an opinion as to whether it is as least as likely as not that any of the claimed right arm, left arm, or right hand disorders, to include bilateral carpal tunnel syndrome, are related to or had their onset during service.  The examiner is also requested to provide an opinion as to whether it is as least as likely as not that any diagnosed arm and/or right hand disorder was caused or permanently aggravated by the Veteran's service-connected cervical spine disability.  If the examiner determines that there has been aggravation as a result of the cervical spine disability, the examiner should report the baseline level of severity of the claimed disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions as well as the prior opinions and findings in the April 2009 VA examination reports of record.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the January 2011 supplemental statement of the case (SSOC).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

